Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

Drawings
The drawings are objected to because the reference characters are not at least 32 cm or 1/8 of an inch in height as required by 37 CFR 1.84(p)(3) (currently the reference characters are approximately 1/16 of an inch).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The disclosure is objected to because of the following informalities:
The direct reference to claims by number should be avoided, beginning on page 3, line 10 through page 6, line 3 all reference to the claims by number should be removed.
Page 13, line 13, “pushed into” should be - -pushed onto- - since the bearing members 38 are around the shaft.  
.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 7, “the shaft body, and configured to” should read - -the shaft body to- -.
Claim 1, line 9, “a bearing configured to rotatably” should read - -a bearing to rotatably- -.
Claim 1, line 10, “section, positioned” should read - -section, the bearing member positioned- -.
Claim 1, lines 14-15, “mounted to the end of the shaft body from the other end side of the bearing member, configured to regulate”, while it is understood that this is in reference to the other end of the cylindrical bearing member in referencing the first end the term “side” was not used and thus it should also be avoided in this recitation (and doing so would keep terminology consistent with claim 2), it is suggested this be changed to read - -mounted to the end of the shaft body and positioned on the other end of the bearing member to regulate- -.
NOTE: with regards to the “configured to” language, the suggestions above avoid this language as the claim is simply reciting the function of each part, in order to meet the functional requirement there must be some structure of the part that does it thus the configured to language is not necessary. 
Appropriate correction is required.
Allowable Subject Matter

Claims 1-4 are allowable. The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach nor render obvious the claimed combination of a bearing device that comprises the combination of all the individual elements set forth by the claim and including a shaft with a regulation section, the bearing member positioned outside the cylindrical section, a seal member sandwiched between an opposing section of the retaining member and one end of the bearing member and a mounting member mounted to the end of the shaft body on the other end side of the bearing member to regulate the axial position of the bearing member.
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656